      Case 1:20-cv-00186-SPW-TJC Document 7 Filed 02/23/21 Page 1 of 1



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           BILLINGS DIVISION

NATIVE ECOSYSTEMS COUNCIL                        CV 20-186-BLG-SPW-TJC
and ALLIANCE FOR THE WILD
ROCKIES,
                                                  ORDER
                    Plaintiffs,

vs.

JOHN MEHLHOFF and BUREAU OF
LAND MANAGEMENT,

                    Defendants.

      This matter is at issue and is exempt from the preliminary pretrial

conference requirement under Rule 26(a)(1)(B) of the Federal Rules of Civil

Procedure and Local Rules 16.2 and 26.1. Accordingly,

      IT IS ORDERED that lead trial counsel for the respective parties shall meet

and confer to consider a joint case management plan to be filed with the Court on

or before March 26, 2021. If the parties are unable to agree on a joint case

management plan, they shall each file separate case management plans on or

before March 26, 2021, noting to which dates they could not agree and the reasons

for their disagreement.

      DATED this 23rd day of February, 2021.

                                      _______________________________
                                      TIMOTHY J. CAVAN
                                      United States Magistrate Judge
